Per Curiam.

Upon examination of the record and the findings of the board of commissioners, we conclude there are sufficient facts to justify the board’s finding that respondent violated DR 6-101(A)(3) and DR 5-105(A) and (B).
Accordingly, based upon respondent’s previous public reprimand and *62pursuant to Gov. R. V(7), we accept the recommendation of the board and indefinitely suspend respondent from the practice of law.3

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.

 Gov. R. V(7) provides in relevant part:
" A person who has been suspended for a period of one year from the practice of law or who has been publicly reprimanded for misconduct, upon being found guilty of subsequent misconduct, shall be suspended for an indefinite period from the practice of law or permanently disbarred, depending upon the seriousness of such misconduct. ” (Emphasis added.)